308 F.2d 808
INDUSTRIAL FASTENERS CORPORATION, Appellant,v.Dennis A. MOORE, d/b/a Southern Industrial Fastener Corp., and Southern Industrial Fastener Corp., Appellees.
No. 19669.
United States Court of Appeals Fifth Circuit.
October 30, 1962.

Appeal from United States District Court for Southern District of Alabama. Daniel Halcombe Thomas, Judge.
Willis C. Darby, Jr., Kilborn, Darby & Kilborn, Mobile, Ala., for appellant.
M. A. Marsal, Mobile, Ala., for appellees.
Before RIVES, CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
A careful reading and consideration of the complaint leaves us in no doubt that the district court erred in granting the defendants' motion to dismiss, under the principles adequately stated in Aetna Casualty & Surety Co. v. Aetna Auto Finance, Inc., 5 Cir., 1941, 123 F.2d 582, 584, and John Walker & Sons, Ltd. v. Tampa Cigar Co., Inc., 5 Cir., 1952, 197 F.2d 72, 73, 74.


2
The judgment of the district court is reversed and the cause is remanded with directions to overrule the motion to dismiss and for further proceedings not inconsistent herewith.


3
Reversed and remanded.